t c memo united_states tax_court russell j bucaro petitioner v commissioner of internal revenue respondent docket no filed date russell j bucaro pro_se steven w labounty for respondent memorandum findings_of_fact and opinion marvel judge on date respondent issued a notice of final_determination determination partially disallowing petitioner’s claim_for_abatement of interest with respect to petitioner’s unpaid federal_income_tax liabilities for and petitioner timely filed a petition under sec_6404 h and rule contesting respondent’s determination the only issue2 for decision is whether respondent’s determination not to abate interest from date through date from date through date and from date through date with respect to petitioner’s and federal_income_tax liabilities was an abuse_of_discretion 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure 2in his form sec_843 claim_for_refund and request for abatement collectively abatement request petitioner also sought an abatement of penalties for and respondent’s determination did not address petitioner’s request to abate penalties in fact it does not appear that respondent had assessed any penalties or additions to tax with respect to petitioner’s and returns before the notice_of_determination was issued which probably explains why the notice_of_determination does not address that part of petitioner’s abatement request in any event we lack jurisdiction to determine whether respondent should have abated penalties or additions to tax sec_6404 112_tc_230 112_tc_19 n 3in his abatement request petitioner asserted that respondent should abate interest from date through date on his and deficiencies after respondent partially denied petitioner’s abatement request petitioner appealed to the appeals_office in his appeal he again sought full relief from interest from date through date however he also claimed respondent delayed consideration of his abatement request in the determination respondent denied abatement of interest from date through date except for periods from date through date and from date through date we construe petitioner’s petition as a request to review respondent’s determination not to abate interest for the same continued findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts are incorporated herein by this reference when he petitioned this court petitioner resided in missouri and his individual net_worth did not exceed dollar_figure million during and petitioner and his wife ann l bucaro mrs bucaro were shareholders of abrams-condyne corp abrams-condyne an s_corporation for and petitioner and his wife owned a 50-percent interest and the abrams family_trust trust a grantor_trust owned the other 50-percent interest during and petitioner was also the sole shareholder of condyne corp condyne an s_corporation condyne and abrams-condyne filed forms 1120s u s income_tax return for an s_corporation and petitioner and mrs bucaro filed joint form sec_1040 u s individual_income_tax_return for and continued periods covered by the determination 4the record reflects several slightly different spellings of the corporation’s name the differences however are minor and do not affect the outcome 5the taxpayers who owned the trust wrote off the investment in abrams-condyne on their federal_income_tax return the record does not disclose why this occurred or how the writeoff affected the trust’s status as a shareholder of abrams-condyne in respondent’s examination sometime in respondent selected condyne’s return for examination respondent notified condyne in either late or early that its return had been selected for examination respondent selected condyne’s return at least in part because condyne had claimed a dollar_figure bad_debt deduction with respect to loans it allegedly made to abrams-condyne respondent subsequently expanded his examination to include condyne’s and returns abrams-condyne’s and returns which were not filed until date and petitioner’s and returns collectively the examination petitioner was the principal contact with respondent regarding the examination from the inception of the examination in to and including date examining officer deborah collins eo collins and petitioner worked diligently on the examination eo collins and petitioner corresponded and met concerning questions eo collins had about the returns under examination the examination uncovered several issues on which eo collins and petitioner disagreed including the bad_debt deduction that condyne had claimed on its form_1120s and various basis issues involving the corporations after respondent received abrams-condyne’s delinquent returns on date respondent assigned the examination of the returns to eo collins on date respondent sent a notice of the beginning of administrative_proceeding nbap to abrams-condyne with respect to its year6 pursuant to the s_corporation audit provisions enacted as part of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 see sec repealed on date eo collins summoned bank statements for abrams-condyne she received the statements on date on date eo collins issued a form_5701 notice of proposed_adjustment proposing adjustments to abrams-condyne’s and returns on date petitioner met with eo collins to discuss the proposed adjustments the following day eo collins mailed petitioner three letters do with attached forms specifying the proposed examination changes for petitioner condyne and abrams-condyne for and collectively 30-day letters 6sec which made the tefra_audit and litigation procedures applicable to s_corporations was repealed for years after date small_business job protection act of publaw_104_188 secs c a 110_stat_1781 7during one of abrams-condyne’s shareholders was a_trust under the tefra_audit procedures then in effect an s_corporation with a_trust as a shareholder could not qualify as a small_s_corporation that was not subject_to the tefra_audit rules see sec_301_6241-1t c temporary proced admin regs fed reg date by letter dated date addressed to eo collins petitioner protested the adjustments in the 30-day letters and requested an appeals_office conference from that date until the beginning of date petitioner and eo collins continued to discuss the proposed adjustments and the proper tax treatment of various items reported on abrams-condyne’s and condyne’s returns their principal disagreement involved condyne’s bad_debt deduction and the proper tax treatment of various distributions on date petitioner proposed a settlement which eo collins rejected on or about date eo collins closed the abrams-condyne case to her manager on date the manager returned the case to eo collins for further work the manager returned the abrams-condyne case to eo collins at least in part because of questions regarding why the trust was not under examination the manager asked eo collins to obtain information relative to the trust during may and date eo collins obtained information regarding the trust and researched whether an assessment was time barred on date eo collins met with petitioner to discuss the examination and to secure assessment_period extensions during the rest of july eo collins continued to work on the abrams-condyne case on date she prepared to close 8petitioner apparently faxed a copy of the protest letter to eo collins on date the case and on date case processing received the abrams-condyne case the record does not contain any indication that eo collins and or the appeals_office actively worked on petitioner’s case or the corporate cases from date through and including date sometime during this period however on a date that does not appear in the record the abrams-condyne case was returned to eo collinsdollar_figure from january through date eo collins continued to work on the examination of and 9the record contains conflicting information about respondent’s adherence to the tefra_audit procedures during the examination of abrams-condyne’s returns on the one hand a timeline prepared by examining officer marilyn young eo young in an effort to reconstruct what happened during the examination was admitted into evidence and it indicates that on date respondent sent an nbap to abrams-condyne with respect to its year on the other hand the timeline states that on date ra started tefra proceedings on case through pcs coordinator on ac from date through date and from jan through date the timeline identifies no meaningful activity with respect to abrams- condyne’s year on date eo collins received a fax from the tefra coordinator regarding abrams-condyne’s year on date eo collins sent a letter to abrams-condyne requesting that it designate a tax_matters_partner on date respondent issued a notice of final s_corporation administrative adjustment fsaa with respect to abrams-condyne’s return strangely although abrams-condyne did not file a petition in response to the fsaa and the fsaa defaulted respondent did not process the adjustments in the fsaa and on date the tefra unit closed the abrams-condyne case as a no change 10eo collins’ case activity history with respect to abrams- condyne that is in the record ends with her entry for date her case activity histories with respect to petitioner and condyne are not in the record communicated with the tefra coordinator regarding the examination of abrams-condyne’s year on or about date eo collins issued a revised 30-day_letter to abrams-condyne for and petitioner did not agree with the adjustments in the revised 30-day_letter in or around date eo collins prepared the abrams-condyne case for transmittal presumably to respondent’s case processing section and appeals_office however sometime before date the case was selected for quality review the review process identified inconsistencies in the adjustments to abrams-condyne’s condyne’s and petitioner’s returns and on date the cases were returned to eo collins for additional work after eo collins resolved the inconsistencies she transferred all of the case files on date in anticipation of appeals_office review appeals office’s consideration of examination on date the appeals_office received some or all of the case files and on or about date petitioner’s appeal was assigned to appeals officer douglas wilke ao wilke according to ao wilke’s case activity record on 11the record does not disclose whether the appeals_office received petitioner’s and condyne’s files on date 12as directed by the court at trial the record was supplemented to include the appeals office’s case activity report regarding petitioner’s appeal the report contains entries by continued november and date he reviewed the files for petitioner’s appeal on date he prepared and mailed to petitioner consents to extend the period of limitations on assessment from january through and including date and from date through and including date ao wilke made no case activity entries with respect to the appeal and there is no evidence in the record to show what if anything ao wilke did in connection with petitioner’s appeal during those periods in fact the appeals_office case activity history does not show that ao wilke did anything with the appeal from date to date when the appeal was reassigned other than process consents to extend the period for assessmentdollar_figure on date respondent’s tefra unit closed the abrams- condyne case without change the record does not disclose the reasons for this action continued both ao wilke and appeals officer kevin mcgrath ao mcgrath 13on date ao wilke prepared and mailed to petitioner additional consents to extend the period of limitations on assessment on date he received the signed consents from petitioner on date ao wilke mailed the executed consents to petitioner on date ao wilke again prepared and mailed consents to extend the period of limitations on assessment on date petitioner’s appeal was transferred from ao wilke to ao mcgrath during june and early date ao mcgrath reviewed petitioner’s appeal during july and date petitioner’s accountant and ao mcgrath discussed a settlement after exchanging settlement proposals petitioner and ao mcgrath reached a settlement agreement in approximately date petitioner executed a form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment in which petitioner agreed to deficiencies of dollar_figure and dollar_figure for and respectively on date respondent assessed the and deficiencies and interest on or about date petitioner paid the full amount of the deficiencies but not the interest request for abatement on or about date petitioner submitted a form_843 claim_for_refund and request for abatement for each of the years and in which he requested an abatement or refund of interest as a result of irs errors or delay petitioner attached a statement to the form sec_843 explaining that he was requesting abatement in full of all interest and penalties with respect to and for the period date through date because of substantial errors and delays in handling his examination and related appeal on date petitioner sent a letter to respondent inquiring into the status of his abatement request because petitioner did not receive a reply to his date letter on date he telephoned the irs taxpayer_advocate_service after speaking with a representative he mailed her copies of his abatement request from date when petitioner submitted his abatement request to respondent until date the record is silent as to what if any_action respondent took to address petitioner’s abatement request on date petitioner’s abatement request was assigned to marilyn young interest_abatement_coordinator in indianapolis indiana over the next months ms young reviewed the history of the examination of the returns for petitioner condyne and abrams-condyne and the related appeal and settlement after trying to reconstruct what transpired during the examination and appeal ms young prepared a timeline and narrative that described her reconstruction of the examination appeal and settlement historydollar_figure 14according to the timeline on date ao wilke mailed to petitioner a consent to extend the period of limitations on assessment for abrams-condyne’s return and discussed petitioner’s appeal with a territory manager and a tefra coordinator her timeline and the narrative also reflect that on date ao wilke received the signed consent and days later he mailed petitioner an executed copy ms young’s reconstruction of the events includes a statement that on june continued on date respondent issued letter to petitioner abating interest from date through date and from date through date and denying abatement for the remainder of the period considered date through date in the attachment to letter ms young explained that she allowed partial abatement of interest because she found there was no indication respondent’s employees took any_action on petitioner’s case during these periods appeals office’s consideration of abatement request on date petitioner sent respondent a letter seeking appeals_office review of respondent’s partial denial of his abatement request in his appeal he sought complete relief from all interest accruing from date through date and asserted that respondent took an unreasonable amount of time to consider his abatement request on date the continued the tefra unit closed the abrams-condyne case as a ‘no change’ her reconstruction also states that on date ao wilke wrote a memorandum to the file regarding the abrams-condyne examination and on date he wrote a memorandum concerning the resolution of the abrams- condyne tefra proceeding the appeals_office case history does not contain entries by ao wilke to support all of the timeline entries described above we decline to find as facts entries in the timeline that are not supported by entries in the appeals_office case history appeals_office mailed petitioner a letter acknowledging receipt of his appeal on date respondent issued a notice_of_determination disallowing petitioner’s request for an additional abatement of interest with respect to and the period covered by the notice_of_determination was date through date the date on which respondent issued letter in an attachment to the notice_of_determination appeals officer nelson ao nelson stated that after considering litigation hazards he agreed with ms young’s determination to abate interest that accrued from date through date and from date through date for and he also concluded that petitioner’s abatement request in all other respects should be denied because petitioner’s argument ignored the requirements imposed for interest abatement by applicable regulations and petitioner had not identified any proper basis for abating interest the attachment to the notice_of_determination did not contain any explanation of respondent’ sec_15ao nelson reasoned that the absence of activity from date through date was probably because of respondent’s failure to perform a ministerial task he agreed that abatement of interest was warranted from date through date because there could have been a managerial delay during that time ao nelson acknowledged that he could only speculate as to what transpired during those periods because the record was silent ultimately he concluded that since respondent could not account for his actions during these periods it would be difficult for respondent to defend a decision not to abate interest determination not to abate interest for the period from the submission of petitioner’s abatement request on date through date subsequent payments and litigation in april and date petitioner made additional payments that fully satisfied his and tax_liabilities petitioner also petitioned this court to review respondent’s determination using tax_court form_2 date in his petition petitioner stated that he disagree s with the determination contained in the notice issued by the internal_revenue_service for the year s or period s and as set forth in such notice dated date in the section of the petition form that directs the taxpayer to set forth the relief requested and the reasons the taxpayer believes he is entitled to such relief petitioner stated the following this request for abatement of interest results from an audit that was initiated on date for tax years and i responded timely with requested information and had two meetings with the examiner by the middle of date from that time forward through the end of date the irs was responsible for a series of delays and errors in resolving this matter ultimately after more than four years the irs in essence accepted the proposal i had originally made in march of accordingly in accordance with sec_6404 of the irs code i am requesting that all interest and penalties be abated for the period date through date for the following reasons excessive managerial delays in reporting the audit results substantial managerial errors in reporting the results of audit meetings between the examiner and me and excessive managerial delays in addressing my appeal we conducted a trial in which both parties participated although petitioner who was not represented by counsel testified his testimony was not particularly informative about what transpired during the period covered by the notice of determination--date through date however the parties stipulated among other things to documents that covered the entire period addressed in the notice of determination--date through date a interest abatement in general opinion for tax years beginning before date sec_6404 provided in pertinent part as follows sec_6404 assessments of interest attributable to errors and delays by internal_revenue_service -- in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment in congress amended sec_6404 to read in pertinent part as follows sec_6404 abatement of interest attributable to unreasonable errors and delays by internal_revenue_service -- in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act or b any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 current sec_6404 applies to deficiencies or payments for tax years beginning after date tbor sec_301 110_stat_1457 former sec_6404 applies to petitioner’s abatement request for current sec_6404 applies to petitioner’s abatement request for under both former sec_6404 and current sec_6404 a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion by the commissioner sec_301_6404-2t b temporary proced admin regs fed reg date sec_301 b proced admin regs under current sec_6404 a managerial act means an administrative act that involves a temporary or permanent loss of records or the exercise of judgment or discretion relating to personnel management during the processing of a taxpayer’s case sec_301_6404-2 proced admin regs in contrast a decision concerning the proper application of federal tax law or other federal or state laws to the facts and circumstances surrounding a taxpayer’s tax_liability is not a ministerial or managerial act sec_301 b proced admin regs when congress first enacted sec_6404 as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2762 it did not intend the provision to be used routinely to avoid payment of interest rather congress intended abatement of interest only where failure to do so would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 sec_6404 affords a taxpayer relief only if no significant aspect of the error or delay can be attributed to the taxpayer and only after the commissioner has contacted the taxpayer in writing about the deficiency or payment in question see h rept supra pincite c b vol pincite this provision does not therefore permit the abatement of interest for the period of time between the date the taxpayer files a return and the date the irs commences an audit regardless of the length of that time period the commissioner’s authority to abate an assessment of interest involves the exercise of discretion and we must give due deference to the commissioner’s exercise of discretion 112_tc_19 91_tc_1079 to prevail a taxpayer must prove that the commissioner abused his discretion by exercising it arbitrarily capriciously or without sound basis in fact or law woodral v commissioner supra pincite mailman v commissioner supra pincite see also sec_6404 rule a the mere passage of time does not establish error or delay in performing a ministerial or managerial act see cosgriff v commissioner tcmemo_2000_241 citing 113_tc_145 however the commissioner is in the best position to know what actions were taken by irs officers and employees during the period for which an abatement request was made and during any subsequent inquiry based upon that request jacobs v commissioner tcmemo_2000_123 where the administrative record is silent regarding the actions taken on a taxpayer’s matter and the commissioner does not come forth with evidence to show that the employees assigned to the matter or involved in its review were actively working on it there may be no apparent basis to support the commissioner’s determination not to abate interest and the unsupported determination may constitute an abuse_of_discretion id b jurisdiction we have exclusive jurisdiction under sec_6404 to review the commissioner’s denial of a taxpayer’s interest abatement request and to order an abatement where an abuse_of_discretion has occurred 550_us_501 petitioner established that he met the requirements of sec_6404 therefore we have jurisdiction to review respondent’s determination before filing his petition petitioner paid all of his outstanding and tax_liabilities including interest as a result petitioner’s petition in effect asserts a request for a refund of interest that he overpaiddollar_figure in cases involving a review of the commissioner’s determination to deny interest abatement in whole or in part our jurisdiction to review the interest abatement determination includes the authority to order a refund in appropriate circumstances see hinck v united_states supra pincite no one doubts the tax_court may review abatement of interest claims where the interest has been paid 126_tc_1 c scope of our review the parties stipulated relevant portions of the administrative record including petitioner’s interest abatement request a letter complaining about respondent’s delay in acting on the interest abatement request and the notice_of_determination the stipulated record raises an initial issue regarding the nature and extent of petitioner’s abatement claim and respondent’s determination and the scope of our review under sec_6404 in his initial interest abatement request petitioner requested that interest be abated for and as a result of irs errors or delays in an attachment to the request petitioner stated that he was requesting abatement of all 16according to respondent’s records on date respondent assessed dollar_figure and dollar_figure in interest for and respectively the records also establish that by date petitioner had fully paid the and liabilities including assessed interest interest for the period date through date after the irs issued letter to petitioner on date petitioner appealed the partial denial of his abatement request to the appeals_office in his letter to the appeals_office petitioner asserted that respondent had taken an unreasonable amount of time to consider his abatement request the appeals_office treated the letter as a supplement to petitioner’s abatement request and in a notice_of_determination dated date the appeals_office denied an interest abatement for the period from date through date the date on which respondent issued letter petitioner petitioned this court to review respondent’s determination in his petition he stated that he disagrees with the determination contained in the notice issued by the internal_revenue_service for the year s or period s and as set forth in such notice dated date we construe petitioner’s petition to request a review of the entire period covered by the notice_of_determination issued by the appeals_office and we shall review respondent’s determination accordingly d petitioner’s arguments petitioner asserts that for the periods for which respondent abated interest respondent’s employees were not achieving any results consequently respondent’s determination to abate interest was an admission that respondent was untimely in conducting his examination and appeals_office review petitioner argues that by granting his abatement request in part respondent has established untimeliness as a new criteria for relief under sec_6404 petitioner also asserts that because respondent’s entire examination and not just the periods for which abatement has already been allowed was not productive abatement is appropriate for the entire period covered by the abatement request petitioner argues that because the entire examination was unproductive respondent’s failure to abate interest for the entire period is grossly unfair and would run afoul of congress’ intent that grossly unfair interest be abated petitioner’s general arguments regarding the unproductivity and unfairness of the examination and administrative appeal processes are not persuasive for several reasons first petitioner misconstrues respondent’s determination ao nelson abated interest that accrued from date through date and from date through date because the administrative record did not indicate what actions if any respondent’s employees took during these periods 17although it is not entirely clear what petitioner means when he uses the terms productive and unproductive with respect to the examination and administrative appeal we construe his use of the terms to refer to the quantity and quality of the final adjustments resulting therefrom respondent acknowledged that he could not explain what occurred during these periods and that a decision not to abate interest would be unsupportable the partial abatement is not an admission that the examination and appeals process was unproductive second the determination regarding abatement of interest does not depend upon or require an examination of the results of an examination see eg howell v commissioner tcmemo_2007_204 389_f3d_601 6th cir scott v commissioner tcmemo_2000_369 third even if lack of productivity were a proper basis to abate interest under sec_6404 petitioner has not proven that the examination was unproductive the record shows that petitioner and respondent discussed multiple issues throughout the examination some issues were resolved in petitioner’s favor and others were not petitioner ultimately agreed to income_tax deficiencies for both and in reviewing whether respondent’s determination was an abuse_of_discretion we must decide with respect to petitioner’s return whether respondent erred or delayed in performing a ministerial_act and with respect to petitioner’s return whether respondent unreasonably erred or delayed in performing a ministerial or managerial actdollar_figure we cannot properly analyze and 18respondent does not assert nor does the record establish that petitioner contributed to an error or delay or that continued decide these issues without taking into account the examinations that respondent conducted of condyne and abrams-condyne because petitioner was required to report his distributive_share of the s corporations’ profit or loss during and and petitioner’s examination and appeal could not be resolved until the examinations of the two s_corporations were resolved we shall segment our analysis into the relevant periods date through date the record reveals that from date through date eo collins steadily and continuously worked on the examination of petitioner’s condyne’s and abrams-condyne’s returns eo collins began her examination of condyne’s returns sometime before date she began examining petitioner’s returns in date and in date the examination expanded to include abrams-condyne’s and returns which respondent did not receive until date throughout this period eo collins worked diligently on the examination and communicated regularly with petitioner about it the record as summarized reveals that both parties were actively working on some part of the examination during this period other than general arguments about lack of productivity petitioner has not identified any dilatory or unreasonable continued petitioner seeks an abatement of interest that accrued before respondent contacted him in writing failure to perform a managerial or ministerial_act and we have found none the record for this period does not reveal any significant gaps of time during which respondent’s employees took no action whatsoever nor is the record silent with respect to the examination activity that occurred accordingly we hold that respondent did not abuse his discretion in refusing to abate interest from date through date with respect to petitioner’s and federal_income_tax liabilities january through date respondent abated interest from date through and including date because there was no record of activity on the examination during that period of time although that part of respondent’s determination is not before us it is part of the continuum that we review to understand how the examination and administrative appeal progressed the record does not show any activity by respondent’s employees on the examination during the period from january through and including date respondent has not introduced any evidence to explain what occurred during the period from january through and including date and we cannot ascertain any reason for respondent’s decision not to abate interest for this period as well absent some explanation supported by evidence in the record explaining how and why respondent exercised his discretion the way that he did we must conclude that respondent’s determination not to abate interest from january through and including date was an abuse_of_discretion see jacobs v commissioner tcmemo_2000_123 on a date that does not appear in the record but was sometime on or about date the abrams-condyne case was returned to eo collins the record while sparse indicates that eo collins continued to work on the examination from date through date when eo collins prepared the abrams- condyne case and possibly the other cases as well for transmittal to the appeals_office sometime before date the case was selected for quality review the review identified inconsistencies and the case was returned to eo collins again on date eo collins transferred the examination files for transmittal to the appeals_office we cannot identify any failure to perform a ministerial or managerial act during this period that would support additional interest abatement although the progress of the examination appears to have been impaired by quality issues that required the case files to be returned to eo collins on two separate occasions we do not read sec_6404 to permit abatement simply because the reviewing agent may have made a mistake in analyzing or applying relevant law the record adequately demonstrates that eo collins continued to work on the examination with petitioner until she transferred the examination files to the appeals_office in date once the appeals_office received petitioner’s appeal it promptly processed the appeal and assigned the appeal to ao wilke who did a small amount of work reviewing the case files and processing consents during november and date petitioner has not identified any delay or error by respondent in performing a ministerial or managerial act from january through date and on the basis of the record we have found none accordingly we conclude that respondent’s determination not to abate interest for this period was not an abuse_of_discretion january through date from january through and including date and from date through and including date ao wilke made no case activity entries with respect to petitioner’s appeal although the parties stipulated that ao wilke processed consents on november november and date those are the only actions taken by ao wilke with respect to the appeal during this period until date when he again prepared and mailed consents to petitioner at best the record is silent as to whether ao wilke performed even the most basic of ministerial acts to move the appeal forward such as scheduling an appeals_conference at worst the record reflects that ao wilke did nothing more than process consents during this perioddollar_figure respondent abated interest from date through and including date because he could not identify any_action taken by the appeals_office on petitioner’s appeal during that period however respondent did not abate interest for january through date presumably because ao wilke processed some consent paperwork during that period the explanation offered by respondent for his refusal to abate interest is general and uninformative and fails to discuss why ao wilke never performed the ministerial_act of scheduling an appeals_conference an agency must cogently articulate the rationale for exercising its discretion in a particular manner 423_f3d_790 8th cir respondent is in the best position to explain what actions ao 19at trial we asked respondent’s counsel to supplement the record by providing the appeals_office case activity record with respect to petitioner’s appeal the case activity record was subsequently stipulated as an exhibit our review of the case activity record reveals that it is not consistent in all respects with the timeline prepared by eo young we place greater reliance on the case activity record because it is a contemporaneous business record and not a reconstruction see 424_f3d_718 8th cir estate of freedman v commissioner tcmemo_2007_61 contl grain co v commissioner tcmemo_1988_577 n contemporaneous documents and statements are generally more reliable than those prepared or made later wilke took or did not take from january to date respondent either could not or did not offer evidence to explain ao wilke’s failure to schedule an appeals_conference or to take meaningful action to move the appeal forward and we may infer from this lack of information in the record that respondent’s decision not to abate interest was an abuse_of_discretion see dadian v commissioner tcmemo_2004_121 jacobs v commissioner tcmemo_2000_123 because the record fails to explain why ao wilke failed to perform the ministerial_act of scheduling an appeals_conference in petitioner’s appeal from january through date we hold that respondent abused his discretion by refusing to abate interest for that period date through date respondent does not explain why he abated interest only from date to and including date ao wilke’s inaction on petitioner’s appeal continued until date when the appeal was reassigned to ao mcgrath once the appeal was reassigned to ao mcgrath the parties made rapid progress in resolving all outstanding issues ao mcgrath met and discussed the unagreed examination issues with petitioner and his accountant and the parties reached a basis of settlement in september dollar_figure after petitioner and respondent finalized the settlement and executed a form 870-ad respondent promptly assessed the and deficiencies on date after respondent assessed the and deficiencies and mailed appropriate notices of balance due respondent had no obligation to perform any actions until petitioner submitted his abatement request on date except for the period from june to date petitioner has not identified any delay or error in performing a ministerial or managerial act after the appeal was reassigned to ao mcgrath on date and the record does not disclose any we hold that respondent abused his discretion in refusing to abate interest from june to date and we sustain respondent’s determination denying petitioner’s request for abatement with respect to the rest of the period date through date on date petitioner filed his abatement request with respondent from date until date the record is silent as to what if any_action respondent took to address petitioner’s abatement request it does not appear that respondent took any_action with respect to the abatement request before assigning the request to eo young 20ao mcgrath informed petitioner that petitioner could file a request to abate interest but that ao mcgrath could not abate interest as part of the pending appeals_office review from february when petitioner’s abatement request was assigned to eo young to date eo young consistently and diligently worked on petitioner’s abatement request on date respondent sent petitioner his preliminary determination to abate interest from date through date and from date through date only and to deny it for all other periods the record documents eo young’s diligent attention to and work on petitioner’s abatement request but does not contain any credible_evidence to explain the complete institutional silence from date when petitioner filed his abatement request to date when respondent finally assigned the request to eo young absent evidence that explains why respondent refused to abate interest from date through date we can conclude only that respondent abused his discretion in refusing to abate interest for that period respondent was in a position to explain what actions he took if any but respondent did not do so see jacobs v commissioner supra accordingly we conclude that respondent’s decision not to abate interest from date through date was an abuse_of_discretion we sustain respondent’s determination as to the remainder of the period e conclusion the record shows extended periods during which certain ministerial actions should have taken place but did not the record also shows extended periods when respondent’s employees did not take any_action whatsoever for some of those periods respondent has not offered any explanation for the inactivity or the failure to perform the ministerial acts we conclude therefore that respondent abused his discretion in refusing to abate interest for the following periods january through and including date january through and including date june through and including date and date through and including date we sustain respondent’s determination in all other respects we have considered the remaining arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
